UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7814



MILFORD JUNIOR MASON,

                                              Plaintiff - Appellant,

         versus

CARL F. CREEDEN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3176-L)


Submitted:   March 13, 1997                 Decided:   March 20, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Milford Junior Mason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milford Mason, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(e) (West Supp. Sept. 1996, Pamphlet 3). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Mason v. Creeden, No. CA-96-3176-L
(D. Md. Oct. 23, 1996). Mason's motion for appointment of counsel

is denied. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2